IN THE SUPREME COURT OF TEXAS

                                             No. 05-0245

                                          IN RE COY BARGSLEY

                                   On Petition for Writ of Mandamus

ORDERED:

      1.    Relator’s motion for temporary,  filed  March  31,  2005,  is  granted.    The  following
provision of the Order Establishing Terms of Supersedeas, dated  December  13,  2004,  in  Cause  No.
27,291, styled Pryor Petroleum Corporation, et al. v. Coy Bargsley, et  al.,  in  the  90th  District
Court of Stephens County, Texas, is stayed pending further order of this Court:
“IT IS  ORDERED,  ADJUDGED,  AND  DECREED  that  during  the  pendency  of  appeal,  Pryor  Petroleum
Corporation shall operate the leasehold estate working interest in and under the  lands  the  subject
of this suit being the South ½ of Section 80, Block 4, T. & P. R. R.  Co.  Survey,  Stephens  County,
Texas containing 320 acres more or less.”

      2.    The real parties in interest are requested to respond to relator’s petition for  writ  of
mandamus on or before 3:00 p.m., April 18, 2005.

            Done at the City of Austin, this April 6, 2005.
                                  [pic]
                                  Andrew Weber, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk